Exhibit 10.5

WIDEOPENWEST, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
APPROVED BY THE BOARD OF DIRECTORS: NOVEMBER 6, 2018

Section 1. INTRODUCTION.

The WideOpenWest, Inc. Change in Control and Severance Benefit Plan (the “Plan”)
is hereby established effective November 6, 2018 (the “Effective Date”).  The
purpose of the Plan is to provide for the payment of severance benefits to
Eligible Executives of the Company in the event that such employees become
subject to involuntary or constructive employment terminations.  Except as
otherwise provided in an individual Participation Agreement, the Plan shall
supersede any severance benefit plan, policy or practice previously maintained
by the Company specifically relating to a Change in Control, including any
severance benefits set forth in any individually negotiated employment contract
or agreement between the Company and an Eligible Executive, unless such
employment contract or agreement provides for benefits that are in substance
more favorable to such Eligible Executive.  For the avoidance of doubt, the Plan
shall not supersede, amend or detract from the vesting of equity awards upon a
Change in Control as provided for in any Restricted Stock Award Agreement,
employment agreement or other agreement between the Company and an Eligible
Executive. 

For purposes of the Plan, the following terms are defined as follows:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act of 1933, as amended. The Board will have the authority to
determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

(b) “Base Salary” means base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation) at the
highest rate in effect during the twelve (12) month period immediately preceding
a Qualifying Termination and prior to any reduction that would give rise to an
employee’s right to resign for Good Reason.

(c) “Board” means the Board of Directors of the Company; provided, however, that
if the Board has delegated authority to administer the Plan to the Compensation
Committee of the Board, then “Board” shall also mean the Compensation Committee.

(d) “Cause” means, with respect to an Eligible Executive’s termination of
employment, “cause” as defined under such Eligible Executive’s employment
agreement or letter of employment, as applicable.

(e) “Change in Control” for purposes of the Plan, shall be deemed to occur if:

(1) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common



--------------------------------------------------------------------------------

 

 

Stock of the Company), becoming the beneficial owner (as defined in Rule 13d‑3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

(2) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (1), (3), or (4) of this
Section 1(e) or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such term is used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two‑thirds of the
directors then still in office who either were directors at the beginning of the
two (2)‑year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board;

(3) a merger, reorganization, or consolidation of the Company with any other
corporation, other than a merger, reorganization or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person (other than those
covered by the exceptions in Section 1(e)(1)) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

(4) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

Notwithstanding the foregoing or any other provision of the Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.  Once a Change in Control has occurred, no future events shall
constitute a Change in Control for purposes of the Plan.

(f) “Change in Control Period” means the period commencing three (3) months
prior to the Closing of a Change in Control and ending twenty-four (24) months
following the Closing of a Change in Control.

(g) “Closing” means the initial closing of the Change in Control as defined in
the definitive agreement executed in connection with the Change in Control.  In
the case of a series of transactions constituting a Change in Control, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change in Control.





--------------------------------------------------------------------------------

 

 

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Company”  means WideOpenWest, Inc. or, following a Change in Control, the
surviving entity resulting from such event.

(k)  “Eligible Executive” means (a) each of the Company’s “officers” as defined
in Rule 16a-1(f) under the Exchange Act and further identified as such by the
Nominating and Corporate Governance Committee of the Board or in securities
related filings by the Company or officer with the Securities Exchange
Commission (a “Section 16 Officer”) as of any Change in Control and (b) any
other employee designated by the Board as an Eligible Executive; provided,
however, that any Section 16 Officer of the Company as of sixty (60) days prior
to any public announcement of the transaction resulting in the Change in Control
will be deemed to be an Eligible Executive with respect to such Change in
Control.

(l) “Employment Agreement” means an existing, binding, employment agreement or
letter agreement of employment between the Eligible Executive and the Company.

(m) “Exchange Act” means the Securities and Exchange Act of 1934, as amended,
and the regulations promulgated thereunder.

(n) “Good Reason” means (i) an assignment of duties to an Eligible Executive
that are materially inconsistent with the Eligible Executive’s title, position,
authority, status as a Section 16 Officer or any other action by the Company
that results in a significant diminution of the Eligible Executive’s title,
position, authority or responsibilities in effect within three (3) months prior
to the Change in Control, (ii) a reduction in the Eligible  Executive’s Base
Salary, annual short-term incentive target, annual long-term incentive award or
benefits that materially diminish in aggregate the overall value of Eligible
Executive’s compensation and benefits, or (iii) a relocation of the Eligible
Executive’s principal place of employment that would result in an increase of
the Eligible Executive’s one-way commute by more than thirty (30) miles.  
 Notwithstanding the foregoing, to constitute “Good Reason” (a) Eligible
Executive must inform the Company in writing of the event purporting to trigger
Good Reason within ninety (90) days after the later of the initial occurrence or
the Change in Control, (b) the Company must fail to cure such circumstances
within the thirty (30) day period following receipt of written notice from
Executive and (c) Eligible Executive must resign for Good Reason within the
sixty (60) day period following the expiration of the Company’s thirty (30) day
cure period. Unless Eligible Executive’s resignation for Good Reason complies
with the foregoing, the grounds to terminate for Good Reason on account of such
event shall be irrevocably forfeited by Eligible Executive.

(o) “Involuntary Termination” means a termination of employment that is due to:
(1) a termination by the Company without Cause or (2) an employee’s resignation
for Good Reason.

(p) “Participation Agreement”  means, with respect to the Chief Executive
Officer, an agreement between such Officer and the Company in substantially the
form of Appendix A attached hereto, and with respect to each other Eligible
Executive, an agreement between such Eligible Executive and the Company in
substantially the form of Appendix B attached hereto.





--------------------------------------------------------------------------------

 

 

(q) “Plan Administrator” means the Board, or a duly authorized committee
thereof, prior to the Closing and the Representative upon and following the
Closing.

(r) “Qualifying Termination” means an Involuntary Termination that occurs within
the Change in Control Period.  For such purposes, if the events giving rise to
an employee’s right to resign for Good Reason arise within the Change in Control
Period, and the employee’s resignation occurs not later than sixty (60) days
after the expiration of the Company’s thirty (30) day cure period, such
termination shall be a Qualifying Termination.

(s) “Representative” means one or more members of the Board or other persons or
entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section 6(a).

(t)  “Target Bonus” means with respect to an Eligible Executive, if there is a
cash bonus plan applicable to such Eligible Executive for the year in which such
Qualifying Termination occurs (a “Cash Bonus Plan”), the cash bonus payable to
such Eligible Executive under such Cash Bonus Plan as if all the applicable
performance goals for such year were attained at a level of 100%.  If no Cash
Bonus Plan is in effect for the year in which such Qualifying Termination
occurs, the Target Bonus amount will be the target bonus, if any, in such
Eligible Executive’s then-effective Employment Agreement, as if all of the
applicable performance goals for such year were attained at a level of
100%.  For the purposes of the Plan, the Target Bonus for each Eligible
Executive shall equal the greater of (i) the then target bonus for such Eligible
Executive (under the applicable Cash Bonus Plan or such Eligible Executive’s
then-effective Employment Agreement) and (ii) the highest target bonus for such
Eligible Executive during the twelve (12) month period immediately preceding the
Change in Control (or any shorter period during which such Eligible Executive
has been employed by the Company) as if all of the applicable performance goals
for such year were attained at a level of 100%.

Section 2. ELIGIBILITY FOR BENEFITS.

(a) Eligible Executive.  All Eligible Executives of the Company are eligible to
participate in the Plan; provided that such Eligible Executive has signed and
returned a Participation Agreement to the Company. 

(b) Release Requirement.  In order to be eligible to receive benefits under the
Plan in connection with a Qualifying Termination, the employee also must execute
a general waiver and release in substantially the form attached hereto as
Exhibit A (the “Release”), within the applicable time period set forth therein,
but in no event more than fifty (50) days following the date of the applicable
Qualifying Termination, and such Release must become effective in accordance
with its terms.  The Company, in its sole discretion, may modify the form of the
Release to comply with applicable law and the specific terms of the Qualifying
Termination, which may be incorporated into a termination agreement or other
agreement with the employee.

(c) Plan Benefits Provided in Lieu of Individual Agreement Severance
Benefits.  Unless otherwise determined by the Plan Administrator in its
discretion, if an employee is an Eligible Executive and eligible to receive
severance benefits under the Plan and otherwise eligible



--------------------------------------------------------------------------------

 

 

to receive severance benefits under the terms of an individually negotiated
employment contract or agreement with the Company or any other severance
arrangement with the Company, including the Company’s Severance Plan, that are
of the same category and would otherwise duplicate the severance benefits
available under the Plan (“Duplicative Benefits”) such Eligible Executive will
receive severance benefits under the Plan in lieu of, and not additional to,
such Duplicative Benefits.  If an Eligible Executive is eligible to receive
benefits under the Plan, such Eligible Executive will receive severance benefits
under any individually negotiated employment contract or agreement only to the
extent that such benefits have not been waived or terminated and are not
Duplicative Benefits. 

Section 3. AMOUNT OF BENEFIT.

(a) Severance Benefit.  Benefits under the Plan shall be provided to an Eligible
Executive as set forth in the applicable Participation Agreement.

(b) Parachute Payments.  If the Eligible Executive is a “disqualified
individual,” as defined in Section 280G(c) of the Code (“280G”) and any payment
or benefit the Eligible Executive would receive in connection with a Change in
Control (the “Payment”) would (i) constitute a “parachute payment” within the
meaning of 280G, and (ii) but for this paragraph, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Eligible
Executive shall receive the Payment that provides the greater after-tax benefit
to the Eligible Executive based on the following two alternatives: (A) payment
in full of the entire amount of the Payment, or (B) payment of only a part of
the Payment so that the Eligible Executive receives the largest possible
after-tax net payment after a possible imposition of the Excise Tax (a “Reduced
Payment”).  In determining the Reduced Payment, the reduction in payments and/or
benefits shall occur in the following order: (A) reduction of cash payments in
the reverse chronological order in which otherwise payable; (B) cancellation of
accelerated vesting of outstanding equity awards; and (C) reduction of other
benefits paid to the Eligible Executive in the event of a Change in Control in
the reverse chronological order in which otherwise payable.  In the event that
acceleration of compensation from outstanding equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the grant
date and, in the case of a particular grant, in the reverse chronological order
in which the grant would otherwise vest.

Section 4. RETURN OF COMPANY PROPERTY.

An Eligible Executive will not be entitled to any severance benefit under the
Plan unless and until the Eligible Executive returns all Company Property.  For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Executive had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones and servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).





--------------------------------------------------------------------------------

 

 

Section 5. TIME OF PAYMENT AND FORM OF BENEFIT.

(a) The Company reserves the right in the Participation Agreement to specify
whether severance payments under the Plan will be paid in a single sum, in
installments, or in any other form and to determine the timing of such
payments.  All such payments under the Plan will be subject to applicable
withholding for federal, state and local taxes.  If an Eligible Executive is
indebted to the Company on his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.  All severance benefits provided under the Plan are intended to
satisfy the requirements for an exemption from application of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”) to the maximum extent that an
exemption is available and any ambiguities herein shall be interpreted
accordingly; provided, however, that to the extent such an exemption is not
available, the severance benefits provided under the Plan are intended to comply
with the requirements of Section 409A to the extent necessary to avoid adverse
personal tax consequences and any ambiguities herein shall be interpreted
accordingly.

(b) Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided in connection with a Qualifying Termination under the Plan
that constitute “deferred compensation” within the meaning of Section 409A shall
not commence in connection with an Eligible Executive’s termination of
employment unless and until the Eligible Executive has also incurred a
“separation from service,” as such term is defined in Treasury Regulations
Section 1.409A-1(h) (“Separation from Service”), unless the Company reasonably
determines that such amounts may be provided to the Eligible Executive without
causing the Eligible Executive to incur the adverse personal tax consequences
under Section 409A.

(c) It is intended that (i) each installment of any benefits payable under the
Plan to an Eligible Executive be regarded as a separate “payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v).  However, if the Company determines that
any such benefits payable under the Plan constitute “deferred compensation”
under Section 409A and the Eligible Executive is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (A) the timing of such benefit payments shall
be delayed until the earlier of (1) the date that is six (6) months and one (1)
day after the Eligible Executive’s Separation from Service and (2) the date of
the Eligible Executive’s death (such applicable date, the “Delayed Initial
Payment Date”), and (B) the Company shall (1) pay the Eligible Executive a lump
sum amount equal to the sum of the benefit payments that the Eligible Executive
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefits had not been delayed pursuant to
this paragraph and (2) commence paying the balance, if any, of the benefits in
accordance with the applicable payment schedule.

(d) Except as specifically set forth in a Participation Agreement, in no event
shall payment of any benefits under the Plan be made prior to an Eligible
Executive’s termination date



--------------------------------------------------------------------------------

 

 

or prior to the effective date of the Release.  If the Company determines that
any payments or benefits provided under the Plan constitute “deferred
compensation” under Section 409A, and the Eligible Executive’s Separation from
Service occurs at a time during the calendar year when the Release could become
effective in the calendar year following the calendar year in which the Eligible
Executive’s Separation from Service occurs, then regardless of when the Release
is returned to the Company and becomes effective, the Release will not be deemed
effective any earlier than the latest permitted effective date.  If the Company
determines that any payments or benefits provided under the Plan constitute
“deferred compensation” under Section 409A, then except to the extent that
payments may be delayed until the Delayed Initial Payment Date pursuant to the
preceding paragraph, on the first regular payroll date following the effective
date of an Eligible Executive’s Release, the Company shall (1) pay the Eligible
Executive a lump sum amount equal to the sum of the benefit payments that the
Eligible Executive would otherwise have received through such payroll date but
for the delay in payment related to the effectiveness of the Release and (2)
commence paying the balance, if any, of the benefits in accordance with the
applicable payment schedule.

(e) All severance payments under the Plan shall be subject to applicable
withholding for federal, state and local taxes.  If an Eligible Executive is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.

Section 6. RIGHT TO INTERPRET AND ADMINISTER PLAN; AMENDMENT AND TERMINATION.

(a) Interpretation and Administration.  Prior to the Closing, the Board, or a
duly authorized committee thereof, shall be the Plan Administrator and shall
have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the amount of benefits paid under the
Plan.  The Plan Administrator shall be a fiduciary of the Plan and administer
the Plan in the interests of Eligible Executives for the exclusive purpose of
providing benefits. As a fiduciary of the Plan, the Plan Administrator shall act
prudently, follow the terms of the Plan document and avoid any conflicts of
interest.  The rules, interpretations, computations and other actions of the
Board shall be binding and conclusive on all persons.  Upon and after the
Closing, the Plan will be interpreted and administered in good faith by the
Representative who shall be the Plan Administrator during such period.  All
actions taken by the Representative in interpreting the terms of the Plan and
administering the Plan upon and after the Closing will be final and binding on
all Eligible Executives.  Any references in the Plan to the “Board” or “Plan
Administrator” with respect to periods following the Closing shall mean the
Representative.

(b) Amendment.  The Plan Administrator reserves the right to amend the Plan at
any time; provided, however, that any amendment of the Plan will not be
effective as to a particular Eligible Executive who is or may be adversely
impacted by such amendment or termination and has an effective Participation
Agreement without the written consent of such Eligible Executive.  Any action
amending the Plan shall be in writing and executed by the Company’s Chairman of
the Board (prior to the Closing) or the Representative (following the Closing).





--------------------------------------------------------------------------------

 

 

(c) Termination.  The Board may amend or terminate the Plan at any time in its
sole discretion; provided, however, that no such amendment or termination may
materially impair the rights of an Eligible Executive without the written
consent of such Eligible Executive.

Section 7. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

Section 8. BASIS OF PAYMENTS TO AND FROM THE PLAN.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

Section 9. LEGAL CONSTRUCTION.

The Plan is intended to be governed by and shall be construed in accordance with
the laws of the State of Colorado.

 

 





--------------------------------------------------------------------------------

 

 

APPENDIX A

WIDEOPENWEST, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

(CHIEF EXECUTIVE OFFICER)

PARTICIPATION AGREEMENT

Name:

Section 1.ELIGIBILITY.

You have been designated as eligible to participate in the WideOpenWest, Inc.
Change in Control and Severance Benefit Plan (the “Plan”), a copy of which is
attached as Annex I to this Participation Agreement (this
“Agreement”).  Capitalized terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

Section 2.SEVERANCE BENEFITS

Subject to the terms of the Plan and Section 3 of this Agreement, if there is a
Change in Control of the Company or you are terminated in a Qualifying
Termination, and meet all the other eligibility requirements set forth in the
Plan, including, when applicable, executing the required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the severance benefits
set forth in this Section 2.  Notwithstanding the schedule for provision of
severance benefits as set forth below, the provision of any severance benefits
under this Section 2 is subject to any delay in payment that may be required
under Section 5 of the Plan.

(a)Change in Control.  Upon a Change in Control, the Company will pay to you a
pro-rated Target Bonus for the year in which the Change in Control occurs,
payable within thirty (30) days following the Closing of the Change in Control,
based on the number of calendar days starting with the first (1st) day of the
fiscal year through the date of the Closing of the Change in Control divided by
365;  provided that such Target Bonus shall be equal to 100% of the highest
Target Bonus in effect at any time during the twelve (12) month period prior to
the Change in Control.

(b)Qualifying Termination.  Upon a Qualifying Termination, in addition to the
payment specified in Section 2(a) hereof, you shall be eligible to receive the
following severance benefits.

(1)Cash Severance Benefit.  You will receive in a single lump sum payment an
amount equal to the sum of (i) 2.5 times your Base Salary and (ii)  2.5 times
your Target Bonus at 100% of the annual target.





--------------------------------------------------------------------------------

 

 

(2)COBRA Coverage. Subject to your (i) timely election of continuation coverage
under COBRA and (ii) continued copayment of premiums at the same level and cost
to the you as if you were an employee of the Company (excluding, for purposes of
calculating cost, the ability to pay premiums with pre-tax dollars), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you (and your eligible
dependents) for a period of eighteen (18) months at the Company’s expense, to be
paid in the form of reimbursements to you, provided, that you are eligible and
remain eligible for COBRA coverage; provided, further, that the Company may
modify the continuation coverage contemplated by this Section 2(b)(2) to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable) and in such case you shall be paid a lump sum payment equal to the
total cash value of any reduction in benefits that otherwise would have been
provided had such modification not been made. 

Once the eighteen (18) month COBRA continuation coverage period ends, the
Company shall pay you in a single lump sum payment an amount equal to twelve
(12) times the monthly reimbursement paid to you under this subsection within
thirty (30) days following the end of the eighteen (18) month COBRA continuation
coverage period.

(3)Outplacement Services. The Company shall provide you with, and pay for,
outplacement services for a period of twelve (12) months using a vendor and
services of the Company’s choice which shall be reasonable and customary for a
similarly situated executive officer, provided, that you enroll or otherwise
begin participation in such outplacement services no later than sixty (60) days
following the date of your termination of employment with the Company.

Section 3.REQUIREMENTS DURING SEVERANCE PERIOD.

Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 above is expressly contingent upon
your timely execution of an effective Release. 

Section 4.NO-RAID AND NONCOMPETITION.

In the event of a Qualifying Termination, the No-Raid Period and Non-Competition
Period (as defined in your Employment Agreement) shall be thirty (30) months.

Section 5.ACKNOWLEDGEMENTS.

As a condition to participation in the Plan, you hereby acknowledge each of the
following:

(a)The severance benefits that may be provided to you under this Agreement are
subject to all of the terms of the Plan which is incorporated into and becomes
part of this Agreement, including but not limited to the reductions under
Section 3 of the Plan.





--------------------------------------------------------------------------------

 

 

(b)This Agreement and the Plan supersedes any severance benefit plan, policy or
practice previously maintained by the Company that may have been applicable to
you or any individually negotiated employment contract or agreement between you
and the Company unless such employment contract or agreement provides for
benefits that are in substance more favorable to you. 

(c)You may not sell, transfer, or otherwise assign or pledge your right to
benefits under this Agreement and the Plan to either your creditors or to your
beneficiary, except to the extent permitted by the Plan Administrator if such
action would not result in adverse tax consequences under Section 409A.

To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it to
_____________________ no later than _________, ___.

WideOpenWest, Inc.

 

 

By:

Name:

Title:

 

 



[Eligible Executive]Date

 

 

 

 





--------------------------------------------------------------------------------

 

 

ANNEX I
WIDEOPENWEST, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
APPROVED BY THE BOARD OF DIRECTORS: NOVEMBER 6, 2018




 





--------------------------------------------------------------------------------

 

 

APPENDIX B

WIDEOPENWEST, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

(ELIGIBLE EXECUTIVES)

PARTICIPATION AGREEMENT

Name:

Section 1.ELIGIBILITY.

You have been designated as eligible to participate in the WideOpenWest, Inc.
Change in Control and Severance Benefit Plan (the “Plan”), a copy of which is
attached as Annex I to this Participation Agreement (this
“Agreement”).  Capitalized terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

Section 2.SEVERANCE BENEFITS

Subject to the terms of the Plan and Section 3 of this Agreement, if there is a
Change in Control of the Company or you are terminated in a Qualifying
Termination, and meet all the other eligibility requirements set forth in the
Plan, including, when applicable, executing the required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the severance benefits
set forth in this Section 2.  Notwithstanding the schedule for provision of
severance benefits as set forth below, the provision of any severance benefits
under this Section 2 is subject to any delay in payment that may be required
under Section 5 of the Plan.

(a)Change in Control.  Upon a Change in Control, the Company will pay to you a
pro-rated Target Bonus for the year in which the Change in Control occurs,
payable within thirty (30) days following Closing of the Change in Control,
based on the number of calendar days starting with the first (1st) day of the
fiscal year through the date of the Closing of the Change in Control divided by
365;  provided that such Target Bonus shall be equal to 100% of the highest
Target Bonus in effect at any time during the twelve (12) month period prior to
the Change in Control.

(b)Qualifying Termination.  Upon a Qualifying Termination, in addition to the
payment specified in Section 2(a) hereof, you shall be eligible to receive the
following severance benefits.

(1)Cash Severance Benefit.  You will receive in a single lump sum payment an
amount equal to the sum of (i) 2.0 times your Base Salary and (ii) 2.0 times
your Target Bonus at 100% of the annual target.





--------------------------------------------------------------------------------

 

 

(2)COBRA Coverage. Subject to your (i) timely election of continuation coverage
under COBRA and (ii) continued copayment of premiums at the same level and cost
to the you as if you were an employee of the Company (excluding, for purposes of
calculating cost, the ability to pay premiums with pre-tax dollars), continued
participation in the Company’s group health plan (to the extent permitted under
applicable law and the terms of such plan) which covers you (and your eligible
dependents) for a period of eighteen (18) months at the Company’s expense, to be
paid in the form of reimbursements to you, provided, that you are eligible and
remain eligible for COBRA coverage; provided, further, that the Company may
modify the continuation coverage contemplated by this Section 2(b)(2) to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable) and in such case you shall be paid a lump sum payment equal to the
total cash value of any reduction in benefits that otherwise would have been
provided had such modification not been made.  

Once the eighteen (18) month COBRA continuation coverage period ends, the
Company shall pay you in a single lump sum payment an amount equal to six (6)
times the monthly reimbursement paid to you under this subsection within thirty
(30) days following the end of the eighteen (18) month COBRA continuation
coverage period.

(3)Outplacement Services. The Company shall provide you with, and pay for,
outplacement services for a period of twelve (12) months using a vendor and
services of the Company’s choice which shall be reasonable and customary for a
similarly situated executive officer, provided, that you enroll or otherwise
begin participation in such outplacement services no later than sixty (60) days
following the date of your termination of employment with the Company.

Section 3.REQUIREMENTS DURING SEVERANCE PERIOD.

Your eligibility for and receipt of any severance benefits to which you may
become entitled as described in Section 2 above is expressly contingent upon
your timely execution of an effective Release. 

Section 4.NO-RAID AND NONCOMPETITION.

In the event of a Qualifying Termination, the No-Raid Period and Non-Competition
Period (as defined in your Employment Agreement) shall be twenty-four (24)
months.

Section 5.ACKNOWLEDGEMENTS.

As a condition to participation in the Plan, you hereby acknowledge each of the
following:

(a)The severance benefits that may be provided to you under this Agreement are
subject to all of the terms of the Plan which is incorporated into and becomes
part of this Agreement, including but not limited to the reductions under
Section 3 of the Plan.





--------------------------------------------------------------------------------

 

 

(b)This Agreement and the Plan supersedes any severance benefit plan, policy or
practice previously maintained by the Company that may have been applicable to
you or any individually negotiated employment contract or agreement between you
and the Company unless such employment contract or agreement provides for
benefits that are in substance more favorable to you. 

(c)You may not sell, transfer, or otherwise assign or pledge your right to
benefits under this Agreement and the Plan to either your creditors or to your
beneficiary, except to the extent permitted by the Plan Administrator if such
action would not result in adverse tax consequences under Section 409A.

To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it to
_____________________ no later than _________, ___.

WideOpenWest, Inc.

 

 

By:

Name:

Title:

 



[Eligible Executive]Date

 

 

 





--------------------------------------------------------------------------------

 

 

ANNEX I
WIDEOPENWEST, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN
APPROVED BY THE BOARD OF DIRECTORS: NOVEMBER 6, 2018

 

 

 

 





--------------------------------------------------------------------------------

 

 

EXHIBIT A

RELEASE AGREEMENT

[Attached]







--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

WAIVER AND RELEASE AGREEMENT

 

This Confidential Waiver and Release Agreement (“Agreement”) is made between
[Insert Name]  (“Executive”) and Executive’s employer, which is WideOpenWest,
Inc. or one of its subsidiaries or affiliated companies (such entity, the
“Employer” and, together with such related companies, the “Company Group”) and
shall be effective as provided in Section 12.  Terms capitalized but not defined
herein shall have the meaning set forth in the WideOpenWest, Inc. Change in
Control and Severance Benefit Plan (the “Plan”).  For valuable consideration,
the parties agree as follows:

1. Provided that this Agreement becomes effective in accordance with its terms
and that Executive remains in strict compliance with Executive’s obligations,
and subject to Section 5 of the Plan, then Employer will provide Executive with
the severance benefits set forth in Section 2(b) of Executive’s Participation
Agreement under the Plan (the “Participation Agreement”).  With respect to such
benefits, the parties agree as follows:

(a) Employer will pay the single lump sum payment specified in Section 2(b)(1)
of the Participation Agreement within 10 calendar days after this Agreement
becomes effective in accordance with Section 12. 

(b) Regarding Section 2(b)(2) of the Participation Agreement, Employer will
reimburse Executive for its portion of any COBRA premiums paid prior to this
Agreement becoming effective within 10 calendar days after this Agreement
becomes effective in accordance with Section 12.  All remaining COBRA
reimbursements will be paid during the COBRA period in accordance with Section
2(b)(2) of the Participation Agreement.

(c) The remaining severance benefits specified in Section 2(b) of the
Participation Agreement will be paid or provided in accordance with the time
periods set forth therein.

2. The parties acknowledge that: (a) the amounts and benefits set forth in
Section 1 represent an additional benefit, over and above all compensation to
which Executive is entitled from Employer or any Released Party (as defined
below); (b) the amounts and benefits set forth in Section 1 are provided in lieu
of, and not additional to, any Duplicative Benefits; (c) notwithstanding
anything contained in this Agreement, Executive shall remain eligible for the
payment specified in Section 2(a) of the Participation Agreement; (d) any equity
or rights to acquire equity held by Executive will be treated in accordance with
the agreements and/or plans governing such interests; and (e) Executive will not
be owed any amount from any Released Party, except as set forth herein. 

3. Executive, individually and on behalf of Executive’s successors, heirs and
assigns, releases, waives and discharges the Company Group, each of their
parents, subsidiaries, or otherwise affiliated corporations, partnerships or
business enterprises, and their respective present and former directors,
officers, investors, shareholders, members, managers, Executives, agents,



--------------------------------------------------------------------------------

 

 

attorneys, representatives, and assigns (the “Released Party(ies)”), from any
and all causes of action, claims, charges, demands, losses, damages, wages,
compensation, benefits, costs, attorneys' fees and liabilities of any kind that
Executive may have or claim to have, in any way relating or arising out of any
act or omission from the beginning of time through the date Executive signs this
Agreement, to the extent such claims may be released in accordance with
applicable law.  The released claims include, but are not limited to:

(a) All claims under federal, state, common or local laws prohibiting
discrimination, harassment or retaliation based on any protected characteristic
or activity, such as the Age Discrimination in Employment Act (“ADEA”), the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
Civil Rights Act of 1991, 42 U.S.C. §1981, §1985, §1986, and the Americans with
Disabilities Act;

(b) All claims alleging a violation of the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Equal Pay Act, the
Employee Retirement Income Security Act, COBRA, the Sarbanes-Oxley Act, the Dodd
Frank Act, and any other federal, state, city, county or other local law,
ordinance, regulation, constitution or common law;

(c) All tort claims, such as those for intentional or negligent infliction of
emotional distress, defamation, invasion of privacy, discharge in violation of
public policy, fraud, misrepresentation, and/or fraudulent inducement;

(d) All express or implied contract claims, including promissory estoppel and
any expressed or implied covenant of good faith and fair dealing; and

(e) All claims for compensation, including without limitation, any wages, bonus
payments, options, incentive stock units, on call pay, overtime pay, bonus pay,
and any other claim pertaining to local, state or federal wage and hour or other
compensation laws.

4. Executive represents and agrees that Executive has not filed or caused to be
filed, and will not file or cause to be filed, any charge or claim against any
Released Party with any administrative agency, court of law or other tribunal
regarding any released claim.  Nothing in this Agreement prevents state or
federal agencies from enforcing laws, nor does it prevent Executive from
participating in investigations by such agencies.  Nonetheless, Executive shall
not be entitled to recover individual monetary relief or other individual
remedies (though Executive may participate in the Securities and Exchange
Commission’s whistleblower program and receive a whistleblower’s award
thereunder), whether pursued by Executive, a government agency or some other
person or group. 

5. Executive remains bound by, and will strictly comply with, Executive’s
post-employment obligations under the [Insert Title and Date of Employment
Agreement] (the “Employment Agreement”), including those regarding confidential
information, intellectual property, non-solicitation, non-competition, and
non-disparagement, provided that the parties agree that the No-Raid Period and
the Non-Competition Period (both as defined in the



--------------------------------------------------------------------------------

 

 

Employment Agreement) shall be the twenty-four (24) month period following
Executive’s last date of employment.

6. Within seven (7) days of executing this Agreement, Executive will return all
property, information and files, physical or electronic, of any Released Party
that are in Executive’s possession or under Executive’s control, without
retaining copies of any such materials.  Executive will also supply all
passwords requested by the Company that Executive used in connection with
Executive’s work.

7. During the two-year period following Executive’s last date of employment,
Executive agrees to furnish such information and assistance as may be reasonably
required by Employer in connection with any issues or matters of which Executive
had knowledge during Executive’s employment.  In addition, Executive will be
available to assist with the transition of Executive’s prior duties to other
Executives of Employer, as may be reasonably requested by Employer. 

8. To the fullest extent permitted by law, Executive will not cooperate with, or
assist in, any claim, charge, lawsuit, investigation, or arbitration against any
Released Party, unless required to do so by a lawfully issued subpoena, by court
order or as expressly provided by regulation or statute.  If Executive is served
with a subpoena or is required by court order or otherwise to testify or produce
documents in any type of proceeding involving any Released Party, Executive must
immediately advise Employer of same and cooperate with Employer in objecting to
such request and/or seeking confidentiality protections.

9. Except as required by law, Executive will not in any manner disclose or
communicate any part of this Agreement to any other person except Executive’s
spouse, Executive’s accountant or financial advisor to the limited extent needed
to prepare Executive’s tax returns, and Executive’s attorney.  If Executive is
required by law to disclose this Agreement, Executive must immediately provide
written notice of that fact to Employer, enclose a copy of the subpoena and any
other documents describing the legal obligation, and cooperate with Employer in
objecting to such request and/or seeking confidentiality protections. 

10. This Agreement does not constitute an admission of liability or an admission
against interest of any Released Party.  In the event this Agreement becomes
effective, it may be used solely by the parties for the purposes of enforcing
its terms.

11. All of the Released Parties are intended third-party beneficiaries of
Executive’s obligations under this Agreement and may seek to enforce this
Agreement.  If a Released Party prevails (in whole or in part) in enforcing this
Agreement, it shall be entitled to reimbursement of the reasonable attorneys’
fees and costs associated with such action, in addition to any available damages
and other relief. 





--------------------------------------------------------------------------------

 

 

12. This Agreement was provided to Executive on [Insert Date].  Executive has
[21/45] calendar days to review and sign this Agreement [and to review Exhibit
A] and is advised to consult with an attorney of Executive’s choice before
signing this Agreement, which includes a release of potential claims under the
ADEA.  Executive understands that Executive may use as much of this review
period as Executive wishes prior to signing, but the signed Agreement in its
entirety must be received by Employer electronically or postmarked by the
[21st/45th] day.  No changes to this Agreement will extend the review
period.  Executive may expressly and voluntarily waive any part or all of the
review period by signing and returning this Agreement prior to the expiration of
the review period.  If the review period overlaps two calendar years, any
payments or benefits will be paid or commence in the later calendar
year.  Executive has the right to revoke the release of claims by informing
Employer of such revocation within 7 calendar days following Executive’s
execution of this Agreement (the “Revocation Period”).  The revocation must be
in writing and delivered to Employer in care of its signatory to this
Agreement.  This Agreement will not become effective unless the Revocation
Period has expired without any revocation having been communicated. 

13. This Agreement reflects the entire agreement of the parties relative to the
subject matter hereof, and supersedes all prior, contemporaneous, oral or
written understandings, agreements, statements, representations or promises
regarding the subject matter hereof.  For clarity, this Agreement does not
supersede Executive’s post-employment obligations under the Employment Agreement
(as modified herein).

[Signature Page Follows]







--------------------------------------------------------------------------------

 

 

The parties hereto confirm their agreement by the signatures shown below.

 

For “Employer”:“Executive”:

 



By:  [Insert Name][Insert Name]

       [Insert Title]

 

Its: Authorized Representative

 

Date:Date:

 

 



--------------------------------------------------------------------------------